67 N.Y.2d 613 (1986)
In the Matter of Ashford Leon, Appellant,
v.
James B. Meehan, as Chief of the New York City Transit Police Department, et al., Respondents.
Court of Appeals of the State of New York.
Decided January 14, 1986.
John M. Leventhal for appellant.
Albert C. Cosenza, Carla Lowenheim and Kenneth Howard Schiffrin for James B. Meehan, as Chief of the New York City Transit Police Department, respondent.
Concur: Chief Judge WACHTLER and Judges MEYER, SIMONS, KAYE, ALEXANDER and TITONE. Taking no part: Judge HANCOCK, JR.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, without costs, for the reasons stated in the memorandum at the Appellate Division (112 AD2d 935). We add that neither petitioner's bare denial of the violent acts with which he was charged nor the other averments contained in his papers were sufficient to entitle him to a trial in the article 78 proceeding on the issue of bad faith.